ACCEPTED
                                                                                     14-15-00038-CR
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 4/6/2015 6:43:06 PM
                                                                                CHRISTOPHER PRINE
                                                                                              CLERK

                     CAUSE NUMBER 14—15—00038—CR

VICTOR JENKINS                             IN THE COURT OF APPEALS
                                                             FILED IN
                                                          14th COURT OF APPEALS
                                                              HOUSTON, TEXAS
V.                                    FOURTEENTH      COURT 4/6/2015
                                                             OF APPEALS
                                                                     6:43:06 PM
                                                          CHRISTOPHER A. PRINE
                                                                    Clerk
STATE OF TEXAS                                  STATE OF TEXAS

     APPELLANT’S MOTION TO EXTEND TIME FOR FILING OF
                   APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Motion to Extend

Time for Filing Appellant’s Brief, and, in support thereof, would show the

Court as follows:

                                I.

       Appellant’s Brief is due before this Court on this date, April 6, 2015.

No previous Motions to Extend Time have been sought.

                                II.

       The undersigned counsel anticipates filing an Anders brief in the

instant cause. On this same date, the undersigned counsel noticed a

discrepancy in the record. To-wit, the “Docket Sheet” found in the Clerk’s

Record—see CR1 82-3—was apparently electronically scanned by the
Travis County District Clerk shortly after sentencing in the instant cause.

After examining in person the actual physical docket sheet on this same

date, the undersigned counsel confirmed his suspicion that the trial court

had made one additional notation on said docket sheet that is not reflected

by the version found in the present Clerk’s Record. At the undersigned

counsel’s request, the District Clerk will be supplementing the Clerk’s

Record with the “updated” “Docket Sheet” forthwith.

                                 III.

      Counsel would very respectfully request that the deadline for the

Appellant’s brief be extended to April 14, 2015, in order that the

undersigned counsel may have ample opportunity to incorporate the

supplemental material into the Appellant’s Brief and fulfill his obligations

both to his client and to this Court.

                                IV.

      This Motion is not made for purposes of delay, but so that justice

might be served.

WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Motion

to Extend Time for Filing Appellant’s Brief.
                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant



                     CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—mailing address P.O. Box 1748, Austin, Texas 78767,
physical address 509 W. 11th Street, Austin, Texas 78701—on this the 6th
day of April, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 442 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS